739 N.W.2d 869 (2007)
LI XIAOXIN, Plaintiff-Appellant,
v.
Delolsteen BROWN, M.D., a/k/a Deloisteen Brown, M.D., St. Joseph Mercy Hospital, and Neighborhood Health Clinic, Defendants-Appellees.
Docket No. 133101. COA No. 273015.
Supreme Court of Michigan.
October 24, 2007.
On order of the Court, the application for leave to appeal the December 21, 2006 *870 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we MODIFY the Court of Appeals order remanding this case for entry of an order dismissing the complaint to provide that any order dismissing the complaint should be without prejudice. See Kirkaldy v. Rim, 478 Mich. 581, 734 N.W.2d 201 (2007). In the event that the Washtenaw Circuit Court entered an order dismissing the complaint with prejudice because the Court of Appeals gave its order immediate effect, that order is VACATED and the court is directed to enter an order consistent with this order. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.